Citation Nr: 0830059	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  He died on August [redacted], 2002, and the appellant 
is his son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 administrative decision and an 
April 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied entitlement to the 
above claims.  

The veteran's appeal was previously before the Board in April 
2005 and December 2007 when the Board denied entitlement to 
accrued benefits and nonservice-connected death pension 
benefits and remanded the claims for DIC and DEA for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002 due solely to the 
effects of cirrhosis, hepatitis C, chronic obstructive 
pulmonary disease (COPD), and smoking.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  Hepatitis C, cirrhosis, and COPD were not incurred during 
service or until many years after discharge and are not 
otherwise etiologically related to service.

4.  The veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service- connected disability at the 
time of his death.

CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to DEA allowance have not 
been met. 38 U.S.C.A. § 3501 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2008, subsequent to the initial 
adjudication of the claims, the RO notified the appellant of 
the evidence needed to substantiate his claims for DIC and 
DEA.  The letter also satisfied the second and third elements 
of the duty to notify by informing the appellant that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The appellant has substantiated the veteran's status as a 
veteran.  The appellant was notified of all elements of the 
Dingess notice, including the disability-rating and 
effective-date elements of the claims, by a May 2008 letter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The March 2008 VCAA letter included notice that complied with 
the Court's decision in Hupp.  The letter did not explicitly 
tell the appellant that service connection had not been 
established for any disabilities during the veteran's 
lifetime, but the Board's December 2007 remand, and earlier 
rating decisions, the statement of the case noted this fact.  
These post-decisional documents could not provide VCAA 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The appellant should, however, have been put on 
notice as to what was required.  He has consistently made 
contentions that recognized that the veteran's fatal 
hepatitis C was not service connected during the veteran's 
lifetime, but that service connection was warranted.  He had 
a meaningful opportunity to participate in the adjudication 
of his claim, inasmuch as he had many months after the notice 
to submit additional evidence and argument and to request a 
hearing.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984); cf. Stegall v. West, 11 Vet. App. 268 (1998) 
(claimant has right to compliance with remand instructions 
unless failure to comply is non-prejudicial). 

There was a timing deficiency in that the March and May 2008 
letters were sent after the initial adjudication of the 
claims  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Inasmuch as the claims are being denied, no effective 
date or rating is being set.  The timing deficiency was cured 
by readjuidcation of the claims in a supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records and records from 
various federal agencies.  Additionally, the record contains 
a proper VA medical opinion regarding the veteran's cause of 
death.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Cause of Death Claim

Legal Criteria

DIC is payable to a surviving spouse, if a veteran's death is 
shown to be service connected.  DIC is also payable in some 
circumstances to the surviving child of the veteran.  
38 U.S.C.A. § 1310.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The certificate of death indicates that the veteran died on 
August [redacted], 2002, due to cirrhosis, hepatitis C, COPD, and 
smoking.  No other conditions were identified as an immediate 
or contributory cause of death.   

At the time of the veteran's death, service connection was 
not in effect for any disabilities.

The appellant has written that he believes the veteran's 
hepatitis C was incurred during active duty service.  He 
contends that during active duty, the veteran was travelling 
in a convoy that hit a landmine, and the veteran was treated 
in a field hospital for his injuries and underwent a blood 
transfusion.  

There is no medical evidence suggesting that the veteran's 
hepatitis C, cirrhosis, or COPD were etiologically related to 
service.  Service treatment records show that the veteran was 
treated for osteochondritis of the right knee in November 
1967 when his truck hit a landmine and his knee struck the 
dashboard.  His knee was wrapped in an ace bandage and X-rays 
from December 1967 were negative. He was also treated for a 
right wrist injury following a fall in October 1967.  The 
August 1968 separation examination report, while difficult to 
read, appears to indicate that all the veteran's symptoms 
were found to be normal.  

The post-service medical evidence of record includes 
treatment records from the Tampa VA Medical Center (VAMC).  
The earliest evidence of any disabilities that contributed to 
the veteran's death are from a psychiatric examination in 
March 2000.  At that time, the veteran reported a long 
history of drug and alcohol abuse following his return from 
active duty service.  He stated that he stopped drinking and 
using drugs when he was diagnosed with hepatitis C two years 
ago.  In August 2000, the veteran was noted to have stage 4 
cirrhosis of the liver resulting from hepatitis C and 
alcoholism.  

In connection with a claim for service connection, the 
veteran was provided a VA examination in February 2002.  He 
reported being diagnosed with hepatitis C in 1997 and chronic 
hepatitis with cirrhoses in April 2000 with alcohol as a 
possible contributing factor.  He also stated that he was 
treated for shrapnel wounds of the wrist and hip during 
service.  When asked about his hepatitis C risk-factors, the 
veteran reported having six sexual partners, having a tattoo 
on his right hand since the ago of 14, and denied illicit 
drug use, including IV drugs.  The diagnosis was chronic 
active hepatitis C with liver cirrhosis.  Regarding the 
etiology of the veteran's hepatitis, the examiner found that 
rendering a medical opinion would require speculation as the 
claims folder did not confirm the veteran's reported history.

The record also contains an April 2008 report of a VA 
physician who found, after reviewing the complete claims 
folder including the veteran's service treatment records, 
that it was less likely than not that the veteran acquired 
hepatitis C while on active duty.  The physician's opinion 
was based on the lack of evidence of any risk-factors for 
hepatitis C contained in the veteran's service treatment 
records, including the lack of evidence of a blood 
transfusion.  

The medical evidence of record does not establish that the 
veteran incurred hepatitis C, cirrhosis, or COPD during 
active duty service.  In fact, the only probative medical 
opinions of record, those of the VA physicians, are against 
the appellant's claim.  Although the appellant has argued 
that the veteran's hepatitis C was the result of a blood 
transfusion during service, there is no evidence to support 
this contention in the veteran's service treatment records.  
And, as a lay person, the appellant lacks the expertise to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While the appellant and the veteran are competent to report 
knowledge of risk factors experienced in service, the 
competent medical opinion is against finding a link between 
hepatitis C and those factors.  By the veteran's own report, 
there were both in-service and post-service risk factors, but 
no competent medical opinion linking hepatitis to in-service 
risk factors as opposed to those experienced after service.

In sum, there is no medical evidence suggesting that the 
veteran's active duty service played a material causal role 
in his death.  In addition, there is no evidence of a nexus 
between the veteran's military service and his cause of 
death.  In light of the absence of any medical evidence 
supportive of the claim, the Board must conclude that the 
preponderance of the evidence is against the claim.  
Accordingly, this appeal must be denied.  

Chapter 35 Claim

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.  For the reasons discussed above, 
the Board finds that the veteran's death was not related to 
his active duty service.  Additionally, there is no evidence 
that the veteran was permanently and totally disabled due to 
service-connected disability.  Therefore, the criteria for 
eligibility for educational assistance under the provisions 
of Chapter 35 have not been met.


ORDER

Entitlement to DIC based on service connection for the cause 
of the veteran's death is denied.

Entitlement to DEA under 38 U.S.C.A., Chapter 35, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


